department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita b04 postf-144477-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from subject heather c maloy associate chief_counsel income_tax accounting cc ita request for field_service_advice on tax consequences of right to and receipt of insurance proceeds and related assessment_period this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x y z fy year year year year year date date date date date postf-144477-01 date date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew issue sec_1 what is the proper taxable_year for inclusion of gross_income of insurance proceeds claimed under a loss and business interruption insurance_policy 2a whether a restricted_consent on form_872 prepared pursuant to sec_6501 extends the general three year period of limitations under sec_6501 to allow the assessment of tax on insurance proceeds has the period for postf-144477-01 assessment of the increase in tax shown on x’s amended_return for year has expired 2b and 2c has the special period of limitations under sec_1033 and d for assessing tax on insurance proceeds expired conclusion sec_1 taxation of the transaction is governed by sec_1033 and sec_451 amounts claimed by x on its proofs of loss in year sec_1 and are properly includible in its gross_income for the year in which the proofs of loss were filed by x and paid_by y to the extent disputed by y amounts claimed by x on its proofs of loss made during year sec_4 and are not includible in x’s gross_income until the litigation between the parties is settled and the additional_amount to be received by x if any is determinable further factual development is required to determine whether amounts accrued by x in year sec_1 and were properly includible in gross_income during those years to the extent the field determines that a dispute existed between x and the insurer regarding these amounts accrual is improper 2a the restricted_consent does not extend the general three year period of limitations under sec_6501 to allow the assessment of tax on insurance proceeds accordingly the period of limitations for assessment for year has expired 2b c for year the special period of limitations in sec_1033 and d only remain open for the amounts not reported on form 1120x for the amounts reported by the taxpayer on form 1120x the period of limitations for assessment has expired the periods of limitations for assessment for year sec_2 and are open facts x is the parent of a group of subsidiary corporations that file consolidated federal_income_tax returns for taxable years ending fy x and its subsidiaries use the accrual_method of accounting for federal_income_tax purposes one of x’s businesses involves manufacture warehousing and distribution on date a destroyed the property located at x’s z manufacturing_facility y provided insurance coverage on z totaling dollar_figurea while we have not been furnished a copy of the policy you state that documents indicate that the policy provides coverage for loss as well as coverage postf-144477-01 for lost earnings due to business interruption and reimbursement of expenses_incurred to reduce the business interruption losses insurance adjustment activities related to x’s loss began on date in the early weeks after the x and y agreed on an adjustment process that provided for the following activities a creating teams of employees and representatives of consultants employed by x and y b collecting information and documents related to x’s plans to rebuild the z facility c preparing estimates of costs to replace the d tracking the actual costs and other data necessary to support x’s insurance claim including the costs of identifying and evaluating improvements betterments and modifications e f setting target dates for reaching agreement on major segments of x’s loss claim and g payment by y for the agreed and settled categories of loss subject_to an ongoing audit of actual rebuilding costs and business interruption loss while x substantially completed rebuilding the facility by date it was not until date that y and x reached an agreement that the building loss consisted of direct costs of dollar_figureb the parties also identified the indirect_costs incurred and a formula and methodology to apportion the indirect_costs to the rebuilding project under the adjustment process agreed to by x and y x submitted eight partial proofs of loss to y during year seeking recoveries in an amount totaling dollar_figurec and y paid these amounts to x the proceeds were allocated by x and y as follows dollar_figured postf-144477-01 dollar_figuree reimbursement of expenses dollar_figuref x reported the full amount of these proceeds on its income_tax return for year in addition x accrued on its income_tax return additional income of dollar_figureg related to its right to receive proceeds for business interruption expenses_incurred during year x submitted five partial proofs of loss to y seeking recoveries in an amount totaling dollar_figureh and y paid these amounts to x x reported the full amount of these proceeds on its income_tax return for year in addition x accrued on its income_tax return additional income of dollar_figurei related to its right to receive proceeds for business interruption expenses_incurred during year x submitted one partial proof of loss to y seeking recovery in the amount of dollar_figurej and y paid this amount to x x reported the full amount of these proceeds on its income_tax return for year you indicate that the proofs of loss filed in year sec_2 and do not reflect any allocation of the loss among or business interruption you further note that the file contains no contemporaneous documents from x or y reflecting the purpose of the payments to x during these years a document prepared by y during year indicates only that the partial payments covered accumulated covered costs and an ongoing assessment of x’s business interruption loss y placed no restrictions on x’s receipt or use of any of the proceeds paid in year sec_1 and in addition you note that there is no evidence that x engaged in any conduct merely to delay the computation of the amount of its recoverable claim or the timing of any agreement as to liability and damages in date x filed an amended_return for year that reduced its reported income for year by the amount of dollar_figurek this amount consists of the accruals of income made on the original income_tax returns for tax_year sec_1 and in the amounts of dollar_figureg and dollar_figurei respectively x explained the reason for the reduction on the amended_return as follows insurance claim receivable recorded on books as income the receivable was contested by the insurance carrier and is therefore not fixed and determinable at the fiscal_year ended year - dollar_figurek no action has been taken on this amended_return you indicate that at least as of year a dispute existed between x and y regarding significant portions of x’s insurance claim sometime before date x postf-144477-01 commenced suit against y with respect to the amount to be paid under the policy there is apparently no information regarding the details of the dispute involved in that litigation or the exact date the litigation commenced however as a result of the litigation the informal adjustment process discussed above under which x received payments based on its partial proofs of loss ended this litigation is still pending and that a significant disagreement between x and y involves the method of computing the recovery for business interruption coverage specifically there is disagreement regarding the the business interruption recovery and whether the computation should assume that production was totally suspended at z on date x filed a proof of loss claiming that its total recoverable loss amounted to dollar_figurel in response to this claim y determined that x’s recoverable loss totaled dollar_figurem because y had already paid x a total of dollar_figuren during the previous three tax years y computed a net amount due of dollar_figureo and paid this amount to x on date exam has not verified whether x included this payment in its income_tax return as with y’s other_payments to x no restrictions were imposed on the receipt or use of this payment along with this payment y rejected x’s date proof of loss additionally y expressly reserved all rights or defenses under the policy with x and invoked provisions of the policy calling for_the_use_of disinterested appraisers in the event the parties fail to agree to the amount of the loss the facts presented indicate that much of the discrepancy between the amount claimed by x in its date claim and the amount determined by y in its date response is attributable to amounts claimed for business interruption coverage and loss mitigation expense reimbursement on date x submitted a revised proof of loss reflecting a total recoverable loss of dollar_figurep taking into account payments previously received from y x claimed a net amount due of dollar_figureq on date y rejected x’s net claim and expressly reserved all rights or defenses under the insurance_policy tax_return treatment on form_1120 for year x reported dollar_figurer in taxable_income including dollar_figureg in accrued taxable insurance proceeds and dollar_figures in nontaxable insurance proceeds for which it was making an election under sec_1033 for year x reported dollar_figuret in taxable_income including dollar_figureu in insurance proceeds and the accrual of dollar_figurei relating to the right to receive proceeds for business interruption expenses for year x reported dollar_figurev in taxable_income including dollar_figurew of the insurance proceeds it is unknown what the portion allocated to business interruption proceeds and reimbursement of mitigation expenses was for year sec_2 and postf-144477-01 on date x submitted an amended_return on form 1120x for year that adjusted the taxable insurance proceeds accrued for both year and year alleging that those proceeds were no longer considered fixed and determinable x delivered the amended returns to the service official in charge of the examination of the years before year and asked that a refund claimed for an earlier year be netted against the increase on the amended_return for year the claim has never been acted on by the service and x has not taken any further action on date x submitted amended returns on form 1120x for year and year that reallocated the amounts between taxable and nontaxable insurance proceeds the amended returns reclassified insurance proceeds from amounts for which the election applied to taxable business interruption insurance proceeds this claim has never been acted on the period of limitations for assessment for year has been extended by a restricted_consent after year x was requested to execute a consent to extend the period of limitations for assessment x was not willing to provide an unrestricted consent the consent in question was restricted to the adjustment to income gain_or_loss attributable to an unrelated issue which was an issue in a prior year subsequently other restricted consents have been executed for year unrestricted consents have been signed for year sec_2 and subsequent years law and analysis issue an involuntary_conversion resulting from a is generally treated as a sale_or_exchange under sec_1001 the entire amount of a gain realized from a sale_or_exchange of property is recognized in the year the gain is received a taxpayer realizes gain on the loss to the extent that the related insurance proceeds exceed the adjusted_basis of the destroyed property in central tablet manufacturing co v united_states 417_us_674 a occurred in but the claims were settled and paid in and accordingly the taxpayer realized gain in the later years sec_1033 of the internal_revenue_code provides an exception to the general_rule if property as a result of its destruction in whole or in part is compulsorily or involuntarily converted into money and if the taxpayer for the purpose of replacing these proceeds had been used to purchase nonqualifying replacement_property and to make improvements postf-144477-01 the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the election of the taxpayer the gain if any shall be recognized only to the extent that the amount_realized upon such conversion exceeds the cost of such other_property sec_1_1033_a_-2 of the income_tax regulations provides that if the taxpayer makes an election under sec_1033 the gain upon the conversion is recognized to the extent that the amount_realized upon the conversion exceeds the cost of the replacement_property regardless of whether the amount is realized in one or more taxable years sec_1_1033_a_-2 provides that the proceeds of a use and occupancy insurance_contract which by its terms insured against actual loss sustained of net profits in the business are not proceeds of an involuntary_conversion but are income in the same manner that the profits for which they are substituted would have been accordingly in this case x cannot claim sec_1033 treatment on the business interruption portion of the insurance proceeds under sec_1033 the replacement_period begins with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is earlier and ends i years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or ii subject_to such terms and conditions as may be specified by the secretary at the close of such later date as the secretary may designate on application by the taxpayer x properly elected sec_1033 treatment and the replacement_property was acquired during the replacement_period the open question is in what year are the insurance proceeds that do not qualify for sec_1033 taxed sec_451 provides that the amount of any item_of_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for as of a different period under an accrual_method of accounting it is the right to receive an item_of_income and not the actual receipt that determines the inclusion of the amount in gross_income 292_us_182 sec_1 a of the income_tax regulations clarifies that under an accrual_method income is includible in gross_income when all the events have occurred which fix the right to receive the income and the amount can be determined with reasonable accuracy postf-144477-01 where the right to receive an item is in dispute income is not properly accruable until the dispute is resolved 286_us_417 90_f2d_932 9th cir the propriety of an accrual must be judged by the facts which the taxpayer knew or could reasonably be expected to know at the end of its taxable_year 31_tc_560 in applying these principles to cases concerning the accrual of insurance proceeds courts generally consider whether there has been a recognition of liability by the insurer and whether the amount of the proceeds can be reasonably approximated see eg 409_f2d_1363 ct_cl where liability is not disputed by the insurer and the amount of the recovery can be reasonably approximated income accrues in the year of the loss despite the fact that the ultimate amount of the recovery is not known at the time of accrual see eg 244_f2d_525 6th cir 15_bta_413 8_bta_679 on the other hand where the insurer disputes its liability or takes a position which makes it quite uncertain whether the bulk of the claim will be recoverable accrual in the year of loss is improper see eg 417_us_673 dissenting opinion maryland shipbuilding and drydock f 2d pincite 27_tc_733 there is no bright-line standard for determining whether there has been a recognition of liability by the insurer rather cases are decided based on the particular facts and circumstances taking into consideration the provisions of the insurance_policy and other evidence that tends to establish whether and to what extent the insurer acknowledged liability to the insured see eg maryland shipbuilding drydock f 2d pincite insured not required to accrue insurer’s settlement offer where acceptance of the offer would have required the insured to surrender its right to seek additional recovery cappel house furnishing f 2d pincite insured required to accrue expected recovery where the evidence demonstrated that the insurer did not dispute the fact of its liability under the policy but only disputed the measurement of its liability under the policy 60_tc_633 vacated and remanded in unpublished opinion 532_f2d_756 7th cir insured not required to accrue amounts where insurer although it never contested its liability retained its freedom throughout the adjustment process to deny any and all liability 12_tc_475 insured required to accrue expected recovery where insurer never denied its liability under the policy but only disputed the amount of its liability and the method of computing the amount georgia carolina chemical co v commissioner 3_tcm_1213 insured not postf-144477-01 required to accrue a recovery negotiated with the insurer’s adjuster where the insurer retained the right to impose a co-insurance provision on the insured although there might exist a recognition of liability by the insurer accrual is improper unless the amount of the recovery is subject_to reasonable approximation in determining whether the amount of a recovery is subject_to reasonable approximation courts have considered whether the taxpayer has in its books_and_records the data necessary to ascertain the amount of the recovery within reasonable limits cappel house furnishing f 2d pincite insured required to accrue expected insurance recovery for lost earnings where the insurer’s liability was fixed and the taxpayer had in its books the necessary earnings information to estimate the amount of the recovery see also 286_us_290 accrual of an award was required where legislation fixed the taxpayer’s right to the award and the amount of the award was based on information contained in taxpayer’s own accounting_records notwithstanding the principle that it is the right to receive income and not actual receipt that governs inclusion amounts received by an accrual_method taxpayer under a claim of right and without restriction as to disposition or use are includible in gross_income in the year of receipt even though at the time of receipt conditions exist that might require the taxpayer to return part or all of the amounts north american oil consolidated u s pincite courts have applied this claim_of_right_doctrine in cases involving an accrual_method taxpayer’s receipt of proceeds resulting from an involuntary_conversion see 17_tc_1085 condemnation_award paid to the taxpayer was includible in the taxpayer’s income when received under a claim of right notwithstanding the fact that a court_proceeding brought by the taxpayer challenging the adequacy of the award was not settled until two years later georgia carolina chemical co v commissioner 3_tcm_1213 taxpayer received insurance proceeds under no restrictions as to their use or enjoyment proofs of loss in year sec_1 and x filed proofs of loss during its tax_year sec_1 and based on the facts presented we conclude that x properly included the insurance proceeds received upon these proofs of loss in its gross_income for each of the years in which it filed its proofs of loss and received payment from y the facts indicate that immediately after the x and y developed an informal insurance adjustment process under which the parties would assess the extent of x’s loss set targets for reaching agreement on the elements of x’s insurance claim and pay x for the agreed and settled elements of its loss subject_to an ongoing postf-144477-01 audit of the loss under this process x filed partial proofs of loss and received payment of its claimed losses we conclude that amounts claimed and recovered by x under this adjustment process are properly includible in gross_income for the year x filed its respective proofs of loss and received payment the facts do not indicate any dispute as to these proofs of loss not only did y pay these amounts upon receipt of the proofs of loss but it subsequently confirmed by its date letter to its liability for these amounts finally there is no indication that y’s agreement to these amounts was conditioned on x abandoning or compromising the remainder of its claim see eg johnson v commissioner 6_tcm_255 accrual of uncontested portion of overall claim proper moreover even if facts are discovered indicating that y disputed the amounts claimed in these proofs of loss the amounts received by x are properly includible in gross_income in the year of receipt under the claim_of_right_doctrine the facts indicate that x claimed a right to these amounts under its insurance_policy in addition x had unrestricted use during year sec_1 and of insurance proceeds in the respective amounts of dollar_figurec dollar_figureh and dollar_figurej under the claim_of_right_doctrine x must include these amounts in gross_income in the years received see north american oil consolidated u s pincite the facts presented do not establish that amounts claimed on x’s proofs of loss in year sec_1 and should have accrued any earlier than the years in which the proofs of loss were filed courts will not permit a taxpayer to defer income by delaying the filing of its claim for insurance proceeds see cappel house furnishing f 2d pincite insured’s delay in presenting its claim and in computing its lost earnings will not result in deferral of insurance proceeds to a subsequent taxable_year the facts presented here indicate that x and y followed an informal adjustment process that called for payment as each segment of x’s loss was agreed upon and settled year sec_4 and proofs of loss on dates and x filed proofs of loss claiming total recoverable losses of dollar_figurel and dollar_figurep respectively on date y paid only an additional dollar_figureo in response to the date proof of loss y rejected the date proof of loss to the extent it exceeded amounts already paid and disclaimed further liability we conclude that except for the dollar_figureo received by x on date no amount claimed by x from y on these proofs of loss is accruable in year sec_4 and the facts indicate that at least as early as year a dispute existed between x and y regarding the extent of the loss the facts also indicate that x filed suit against y before date and that the primary area of dispute involved the method of postf-144477-01 computing x’s business interruption coverage a comparison of amounts shown on the year and year proofs of loss to amounts shown on y’s year determination of liability confirms that the discrepancy between the parties is mostly attributable to the computation of business interruption coverage and expense reimbursement where a dispute exists between an insurer and an insured income is not accruable until the dispute is resolved maryland shipbuilding and drydock f 2d pincite insurer’s refusal to pay insured’s claim deprives policy proceeds of the fixed status essential to accrual thalhimer brothers t c pincite right to insurance proceeds was not fixed where a dispute existed between the insured and the insurers regarding subrogation because the facts indicate the existence of a dispute between x and y as of the date the proofs of loss were filed only the additional_amount of liability acknowledged by y in year dollar_figureo is includible in x’s gross_income this amount is includible in gross_income for year issue 2a a restricted_consent allows the period of limitations to expire for all items on a return except those covered by the restricted language see irm restricted consents we agree with the conclusions reached on this issue in the draft fsa issue 2b c sec_1033 and d provide special statutes of limitations for assessment of tax that might arise when a taxpayer makes an election under sec_1033 sec_1033 provides that if a taxpayer has made the election in sec_1033 the statutory period for the assessment of any deficiency for any taxable_year in which any part of the gain on such conversion is realized attributable to such gain shall not expire prior to the expiration of years from the date the secretary is notified by the taxpayer in such manner as the secretary may by regulations prescribe of the replacement of the converted property or of an intention not to replace sec_1_1033_a_-2 of the income_tax regulations provides that any deficiency attributable to a gain may be assessed at any time before the expiration of years from the date the district_director with whom the return for the year of conversion has been filed is notified by the taxpayer of the replacement of the converted property or of an intention not to replace or of a failure to replace within the required period notwithstanding the provisions of sec_6212 if replacement has been made the notification must contain all of the details in connection with the replacement postf-144477-01 the regulation states that the requisite notification should be made in the return for the year in which the replacement occur and does not explicitly state that the notification can be made on an amended_return however sec_1_1033_a_-2 provides in part if after having made an election under sec_1033 the converted property is not replaced within the required period of time or replacement is made at a cost lower than was anticipated at the time of the election or a decision is made not to replace the tax_liability for the year or years for which the election was made shall be recomputed such recomputation should be in the form of an amended_return the limitations periods under sec_1033 are independent of and override the limitation periods provided by other code provisions including sec_6501 52_tc_986 acq 1972_3_cb_3 rev’d on other grounds 444_f2d_770 3d cir the first special period for assessment of a deficiency for any year during which any part of the gain in an involuntary_conversion is realized does not expire before three years from the date that the taxpayer notifies the service in accordance with applicable regulations of the taxpayer’s a replacement of the converted property b intention not to replace the destroyed property or c failure to replace the destroyed property within the replacement_period when a taxpayer fails to satisfy the notice provisions the special limitations_period will not expire 58_tc_201 the second special limitation period for assessment applies to any deficiency in income_tax attributable to any election under sec_1033 for any year in which a gain on an involuntary_conversion is realized and is the limitation period of the last taxable_year during which any part of the gain is realized by the taxpayer in such a case when the taxpayer purchases replacement_property before the last year during which any part of the gain is realized any deficiency under sec_6211 attributable to the election under sec_1033 may be assessed within the limitation period for assessment for the last taxable_year during which the taxpayer realizes the gain as a general_rule nothing in the code requires the service to accept an amended_return while the decision in 561_f2d_1115 4th cir is often cited for the proposition that the service recognizes amended returns as a matter of internal agency discretion we also want to point out that the tax_court has indicated that the service’s acceptance of amended returns is limited to the following factual contexts the amended_return was filed prior to the date prescribed for filing a return postf-144477-01 the taxpayer's treatment of the contested item in the amended_return was not inconsistent with his treatment of that item in his original return or the taxpayer's treatment of the item in the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return 65_tc_113 citations omitted we note that this rationale has been applied to sec_1034 elections see rager v commissioner tcmemo_1984_563 aff’d on other grounds 775_f2d_1081 9th cir rager holds that the service is not obligated to assess tax reported on an amended_return but can instead use the deficiency procedures however we do not believe that rager holds that an amended_return could not start the running of the special period of limitations when an amended_return is required by regulations we believe that under the facts of this case the submission of the amended_return on date reallocating the insurance proceeds between taxable and nontaxable income started the running of the special period of limitations for assessment in this case the two portions of the regulations may not be wholly consistent sec_1_1033_a_-2 requires that the notification be made on the return and while an amended_return might not be a return sec_1 c specifically requires that if after having made an election under sec_1033 replacement is made at a cost lower than was anticipated at the time of the election the tax_liability for the year or years for which the election was made shall be recomputed on an amended_return while it could be argued that the service is free under the rationale discussed above to ignore the amended_return we think that this is not the best view we also question whether the present situation falls within the third factual context in koch in particular we question whether the taxpayer’s reporting of the insurance proceeds on the original return for the year ended year can be characterized as improper you suggest that the form 1120x properly reclassified the proceeds additionally as noted above the regulations required x to notify the service that it was not reinvesting all the insurance proceeds thus to the extent that this is discretionary it would appear that this could be a situation in which the service should use its discretion to accept the amended_return if x’s form 1120x for year properly reclassified the taxable and nontaxable portions of the insurance proceeds originally reported as being used to replace qualified_replacement_property that form 1120x constituted x’s notification to the postf-144477-01 service that x failed to use the taxable insurance proceeds for qualified_replacement_property within the 2-year replacement_period accordingly the period of limitation for assessment of any additional tax expired on date case development hazards and other considerations year and year accruals restricted_consent issue we question the statement on page that t he form sec_872 did not restrict x’s ability to file refund claims on any ground at this time we do not believe that the law is clear concerning whether a restricted_consent limits a taxpayer’s ability to obtain a refund on only those items identified in the restricted_consent postf-144477-01 we also considered the question whether there are any other remedies if the applicable_period of limitations on assessment sec_6501 or sec_1033 has expired if the taxpayer claims a refund for year and the statute_of_limitations is open for a refund claim then as provided in the draft fsa the service may seek to offset that claim with an underpayment even though any period of limitations for assessment of a deficiency for that underpayment has expired for additional guidance on application of sec_6501 and sec_6511 to such a situation please contact cc pa apjp b2 mitigation issue if the taxpayer’s refund claim for year as submitted on date is denied because it improperly subtracts the amount of the taxable insurance proceeds accrued in year from the following tax_year but the service nevertheless agrees that the amount is properly accrued in a tax_year other than year x may seek to apply other remedies to the closed_year eg apply the mitigation provisions in to remove the accrual from year after the service includes the accrual in the proper open tax_year and denies a refund for the removal of the accrual from year you may wish to advise the revenue_agent who is requesting this advice that if the taxpayer seeks to use the mitigation provisions of the agent should coordinate with cc pa apjp b3 if mitigation of the statute_of_limitations or another remedy was to allow the taxpayer to claim a refund for the accrual for year then the service could assert that the amount that was not assessed from the amended_return submitted on date should offset any overpayment for year under the rationale of lewis v reynolds 204_us_281 for additional guidance on overpayments and the concept of offset we suggest you contact cc pa apjp b1 finally we note that the citation to piarulle v commissioner should reflect the following acq 1984_1_cb_1 aod date this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions as indicated above we question the statement on page that t he form sec_872 did not restrict x’s ability to file refund claims on any ground
